Citation Nr: 1417695	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  12-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



REMAND

The Veteran had active duty service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hearing loss.  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2013; a transcript of that hearing is associated with the claims file.

The Veteran underwent a VA examination in November 2010, at which time the examiner noted that the Veteran's entrance and separation examinations had normal hearing for VA purposes and therefore it was not likely that his hearing loss was related to service.  The Board note that this is inadequate as it does not discuss the Veteran's noise exposure in service.  

The Veteran has indicated that he was exposed to weapons fire when qualifying with an M-14 during basic military training, and was exposed to aircraft and helicopter noise as well as diesel generator noise during service as a mechanic.  The Board notes that the Veteran's Form DD-214 confirms that he was a power plant operator during service.  

In light of the above, the Board finds that a remand is necessary in order to afford the Veteran another VA examination and to obtain an adequate opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatment or evaluations that he may have had for hearing loss, which is not already of record, including any ongoing treatment at the St. Louis VA Medical Center or with Miracle Ear.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Thereafter, schedule the Veteran for a VA audiological examination to determine the nature and etiology of his hearing loss.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Audiological testing should be conducted and the results reported in detail, including Maryland CNC speech discrimination results.  

The examiner should specifically address the Veteran's history of noise exposure before, during and after military service.

For any hearing loss identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein as a result of his service, including as a diesel generator mechanic, and as a result of weapons training fire, and aircraft and helicopter noise.  

The examiner must specifically address the Veteran's lay statements regarding symptomatology during and after service, as well as any continuity of symptomatology since military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms should be set forth in detail.

The examiner should also indicate whether hearing loss has been caused or made worse by already service-connected tinnitus, or whether the two problems have a common etiology.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claim of service connection for hearing loss.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

